EXECUTION VERSION


DTZ JERSEY HOLDINGS LIMITED
MANAGEMENT STOCKHOLDERS’ AGREEMENT
This MANAGEMENT STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of [•],
between DTZ Jersey Holdings Limited (the “Company”), the Majority Stockholder
(as defined pursuant to Section 1 below) and __________________________ (the
“Management Stockholder”).
WHEREAS, the Management Stockholder has been or may be offered an opportunity to
purchase or otherwise acquire Shares (as defined below), and/or may be granted
options to purchase Common Stock (the “Options”) pursuant to the DTZ Jersey
Holdings Limited Management Equity Incentive Plan (the “Plan”) or restricted
stock units settled in Common Stock (“RSUs”);
WHEREAS, as a condition to the issuance of any shares of Common Stock (including
any equity securities in to which such shares of Common Stock may be converted
or exchanged, the “Shares”) by the Company to the Management Stockholder, the
Management Stockholder is required to execute this Agreement; and
WHEREAS, the Management Stockholder, the Majority Stockholder and the Company
desire to enter into this Agreement and to have this Agreement apply to any
Shares acquired by the Management Stockholder from whatever source;
NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows.
1.Definitions. See attached Appendix A.
2.    Investment; Issuance of Shares.
(a)    The Management Stockholder represents that the Shares are being acquired
for investment purposes only and not with a view toward the distribution
thereof.
(b)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing the Shares, which
Shares shall be evidenced by book-entry into the books and records of the
Company, and may only issue such certificates in the event the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded. To the extent the Shares are certificated
or become certificated in the future, the certificate for the Shares shall bear
an appropriate legend as determined by the Board.
3.    Transfer and Lock-Up of Shares; Call Rights.
(a)    Transfer and Lock-Up of Shares.
(i)    The Management Stockholder agrees that he or she will not cause or permit
the Shares or his or her interest in the Shares to be Transferred except as
expressly permitted by this Section 3; provided, however, that, subject to the
following sentence, the Shares or any such interest may be Transferred (A) on
the Management Stockholder’s death by bequest or inheritance to the Management
Stockholder’s executors, administrators, testamentary trustees, legatees or
beneficiaries, (B) to pay withholding taxes related to the exercise of an Option
under the Plan or the settlement of RSUs, with the prior written consent of the
Committee, (C) with the prior written consent of the Board, and (D) in
accordance with Sections 3(b) and 4 of this Agreement, subject in each case to
(1) paragraph (ii) of this Section 3(a), (2) compliance with all applicable tax,
securities and other laws and (3) the agreement by each Transferee (other than
the Company or as otherwise permitted by the Company in writing) in writing to
be bound by the terms of this Agreement as if such Transferee had been an
original signatory hereto. Notwithstanding anything to the contrary herein,
Options (and any interests therein) shall be transferable only in accordance
with Section 4.5 of the Plan.
(ii)    Notwithstanding the foregoing, in no event shall any Management
Stockholder or Transferee be entitled to Transfer its Shares without the prior
written consent of the Majority Stockholder and the Board, (x) to any Person
(other than an Affiliate of the Company) that is a Competitor with the Company
and/or its Affiliates or (y) to any Person who (directly or indirectly) (1)
holds an ownership interest in any such Person equal to five percent (5%) or
more or (2) has designated, or has the right to designate, a member of the board
of directors of any such Person. In addition, and notwithstanding any provision
of this Agreement to the contrary, no Management Stockholder or Transferee shall
be entitled to Transfer its Shares at any time if such Transfer would:
(A)    violate the Securities Act, or any other securities or “Blue Sky” laws
applicable to the Company or the Shares;
(B)    cause the Company to be required to register the Shares under Section
12(g) of the Exchange Act or comparable non-U.S. law;
(C)    cause the Company to become subject to the registration requirements of
the U.S. Investment Company Act of 1940, as amended from time to time, or
comparable non-U.S. law; or
(D)    be a “prohibited transaction” under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and interpretations issued
thereunder (collectively, “ERISA”), or the Code or cause all or any portion of
the assets of the Company to constitute “plan assets” under ERISA or Section
4975 of the Code.
(iii)    The Management Stockholder agrees that, notwithstanding any provision
in this Agreement to the contrary, he or she will not, without the prior written
consent of the Board, during the period following an Initial Public Offering or
any secondary registered equity offering during which the Majority Stockholders
or Management Stockholders are subject to customary underwriter-imposed
restrictions on the transfer of Shares, or if longer, the period during which
the Management Stockholder is prohibited from selling Shares pursuant to Rule
144 under the Securities Act (the “Lock-Up Period”), (A) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Shares, Options or other securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by such Management
Stockholder in accordance with the rules and regulations of the Commission), or
(B) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether any
such transaction described in clause (A) or (B) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise.
Following the expiration of the Lock-Up Period but prior to the Agreement
Termination Date (as hereinafter defined), the Management Stockholder will be
permitted to sell the pro rata portion of his or her Shares that bears the same
ratio to the total Shares held by the Management Stockholder as the total number
of Shares registered by the Majority Stockholder bears to the total number of
Shares owned by Majority Stockholder as of the date the applicable registration
statement for the Initial Public Offering or any secondary registered equity
offering was filed with the Commission.
(iv)    Any purported Transfer of Shares other than in accordance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such Transfer for any purpose and shall not reflect in its records any change in
record ownership of Shares pursuant to any such Transfer.
(v)    Prior to the Agreement Termination Date, no Management Stockholder or
Transferee shall grant any proxy or enter into or agree to be bound by any
voting trust with respect to any Shares or enter into any agreements or
arrangements of either kind with any person with respect to any Shares
inconsistent with the provisions of this Agreement (whether or not such
agreements and arrangements are with other Management Stockholders or holders of
Shares who are not parties to this Agreement), including agreements or
arrangements with respect to the acquisition, disposition or voting (if
applicable) of any Shares, nor shall any Management Stockholder act, for any
reason, as a member of a group or in concert with any other persons in
connection with the acquisition, disposition or voting (if applicable) of any
Shares in any manner which is inconsistent with the provisions of this
Agreement.
(b)    Company Call Right.
(i)    Except as provided in Section 3(b)(ii), and subject to Section 3(b)(iii),
in the event the Management Stockholder’s Employment with the Company terminates
for any reason prior to the Agreement Termination Date, the Company (or its
designated assignee) shall have the right, during the one hundred and eighty
(180) day period following the later to occur of (A) such termination of
Employment and (B) the one hundred and eighty-first (181st) day after the
Management Stockholder or Transferee has acquired the Shares to be sold pursuant
to this Section 3(b) (with respect to any Share, the later to occur of (A) and
(B), determined on a share-by-share basis, but applying to all Shares then owned
by the Management Stockholder, the “Call Trigger Date”), to purchase from the
Management Stockholder or the Management Stockholder’s Transferee, and upon the
exercise of such right the Management Stockholder or such Transferee shall sell
to the Company (or its designated assignee), all or any portion of the Shares
held by the Management Stockholder or Transferee as of the date as of which such
right is exercised at a per Share price equal to the Fair Market Value of a
Share determined as of the date such right is exercised.
(ii)    In the event that either the Management Stockholder’s Employment with
the Company is terminated for Cause (or is retroactively deemed to have been
terminated for Cause) or the Management Stockholder breaches an applicable
restrictive covenants under an Option grant agreement, RSU grant agreement or
employment agreement or otherwise Competes (each such obligation, to the extent
applicable, a “Restrictive Covenant”), in either case prior to the Agreement
Termination Date, the Company (or its designated assignee) shall have the right,
during the later of (A) the one hundred and eighty (180) day period following
the Call Trigger Date or (B) the ninety (90) day period following the date the
Company knows or has reason to know that (1) the Management Stockholder’s
Employment could be retroactively deemed to have been terminated for Cause or
(2) the Management Stockholder has breached a Restrictive Covenant, to purchase
from the Management Stockholder or the Management Stockholder’s Transferee, and
upon the exercise of such right the Management Stockholder or such Transferee
shall sell to the Company (or its designated assignee), all or any portion of
the Shares held by the Management Stockholder or Transferee as of the date as of
which such right is exercised at a per Share price equal to the lesser of
(x) the fair market value of a Share determined by the Board in good faith and
assuming the enterprise value of the Company is equal to the product of (a)
seven (7) and (b) the calculated earnings before interest, taxes, depreciation,
and amortization for the most recently completed fiscal year, adjusted for the
impact of any acquisition, divestiture, or changes to planned capital
expenditures and determined after the payment of management incentive awards
(“EBITDA”), or (y) the price per Share at which the Management Stockholder
acquired such Share.
(iii)    In the event that the Management Stockholder’s Employment with the
Company is terminated as a result of the Management Stockholder’s voluntary
resignation without Good Reason, prior to the Agreement Termination Date, the
Company (or its designated assignee) shall have the right, during the one
hundred and eighty (180) day period following the Call Trigger Date, to purchase
from the Management Stockholder or the Management Stockholder’s Transferee, and
upon the exercise of such right the Management Stockholder or such Transferee
shall sell to the Company (or its designated assignee), all or any portion of
the Shares held by the Management Stockholder or Transferee as of the date as of
which such right is exercised at a per Share price equal to the lesser of the
price as calculated pursuant to Section 3(b)(i) hereof and the fair market value
of a Share determined by the Board in good faith and assuming the enterprise
value of the Company is equal to the product of (x) seven (7) and (y) EBITDA.
(iv)    The Company (or its designated assignee) shall exercise the call rights
described in this Section 3(b) by delivering to the Management Stockholder or
Transferee, as applicable, a written notice specifying its intent to purchase
Shares held by the Management Stockholder or Transferee (the “Call Notice”) and
the number of Shares to be purchased. The Company’s call right shall be deemed
exercised as of the date on which the Company delivers such Call Notice to the
Management Stockholder or Transferee. Such purchase and sale shall occur on such
date as the Company (or its designated assignee) shall specify, which date shall
be no later than thirty (30) days after the end of the fiscal quarter in which
the Call Notice is delivered. The Company will use commercially reasonable
efforts to make the payment for the Shares in cash on the date of such purchase
and sale; provided that if, despite using such efforts, such payment will result
in a violation of the terms or provisions of, or result in a default or event of
default under, any guarantee, financing or security agreement or document
entered into by the Company or any of its Affiliates and in effect on such date
(hereinafter a “Financing Agreement”), the Company may delay any such payment.
In the event the payment of the purchase price is delayed as a result of a
restriction imposed by a Financing Agreement as provided above, such payment
shall be made without the application of further conditions or impediments as
soon as practicable after the payment of such purchase price would no longer
result in a violation of the terms or provisions of, or result in a default or
event of default under, any Financing Agreement, and such payment shall equal
the amount that would have been paid to the Management Stockholder or Transferee
if no delay had occurred plus interest for the period from the date on which the
purchase price would have been paid but for the delay in payment provided herein
to the date on which such payment is made (the “Delay Period”), calculated at an
annual rate equal to the long-term federal applicable rate in effect on the
first day of the Delay Period. Notwithstanding anything to the contrary, in the
event of any delay, the purchase and sale shall occur no later than thirty (30)
days after the Company is permitted to finance the repurchase.
(v)    In the event that the Company exercises its call right to purchase Shares
from the Management Stockholder under Sections 3(b)(i) or (iii) and, following
the date that the Company pays the Management Stockholder the applicable
purchase price for such Shares, the Management Stockholder breaches a
Restrictive Covenant or is retroactively deemed to have been terminated for
Cause, the Management Stockholder or the Management Stockholder’s Transferee
shall pay to the Company, within thirty (30) days following the date on which
the Management Stockholder breached a Restrictive Covenant or the date of such
termination, as applicable, an amount equal to the excess of (A) the amount the
Company paid the Management Stockholder or Transferee to purchase such Shares
over (B) the amount the Company would have been required to pay the Management
Stockholder or Transferee for such Shares if the Company had purchased the
Shares pursuant to Section 3(b)(ii).
(vi)    If, following the Agreement Termination Date, the Management
Stockholder’s Employment is terminated for Cause (or retroactively deemed to
have been terminated for Cause) or the Management Stockholder breaches a
Restrictive Covenant, the Management Stockholder or the Management Stockholder’s
Transferee shall pay to the Company, within thirty (30) days following the date
of such termination or the date on which the Management Stockholder breached
such Restrictive Covenant, as applicable, an amount equal to the amount which,
as a result of the settlement of equity awards granted to the Management
Stockholder at any time following or within one (1) year prior to the date of
such termination or the date on which the Management Stockholder breached such
Restrictive Covenant, as applicable, the Management Stockholder or the
Management Stockholder’s Transferee will be required to recognize in income for
U.S. federal income tax purposes (or would have been required to recognize as
income if the Management Stockholder was subject to U.S. federal income taxes).
4.    Certain Rights. Subject to compliance with applicable securities laws and
Section 15 hereof:
(a)    Drag Along Rights. If the Majority Stockholder desires to Transfer, prior
to the later of the Agreement Termination Date and the end of the Lock-Up
Period, 25% or more of its direct or indirect pecuniary interest (as defined in
Rule 16a-1 under the Exchange Act) in any Shares, in a single transaction or a
series of related transactions, to a good faith independent purchaser (a
“Purchaser”) (other than any Affiliate of the Majority Stockholder, other
investment partnership, limited liability company or other entity established
for investment purposes and controlled by one or more of the members (other than
passive investors) or the principals of the Majority Stockholder or any of their
affiliates and other than any Employees of the Majority Stockholder or their
affiliates, hereinafter referred to as a “Permitted Transferee”) upon such terms
and conditions as agreed to with the Majority Stockholder, the Management
Stockholder or Transferee agrees, at the request of the Majority Stockholder, to
sell to such Purchaser a number of its Shares not to exceed (i) the number of
Shares held by such Management Stockholder or Transferee multiplied by (ii) a
fraction, the numerator of which is the aggregate number of Shares in which the
Majority Stockholder has a pecuniary interest that the Majority Stockholder has
proposed to be transferred, and the denominator of which is the aggregate number
of Shares in which the Majority Stockholder has a pecuniary interest (or to vote
such number of Shares in favor of any merger or other transaction which would
effect a sale of such Shares) at the same price per Share and pursuant to the
same terms and conditions with respect to payment for the Shares as agreed to by
the Majority Stockholder; provided that, except with respect to any liability
incurred by such Management Stockholder or any Transferee individually, the
Management Stockholders and any Transferees shall not be liable to a Purchaser
for an amount greater than the proceeds from the sale. In such case, the
Majority Stockholder shall give written notice of such sale to the Management
Stockholder or Transferee at least ten (10) days prior to the consummation of
such sale, setting forth (A) the consideration to be received by the holders of
Shares, (B) the identity of the Purchaser, (C) any other material terms and
conditions of the proposed Transfer and (D) the date of the proposed Transfer.
The Company shall be responsible for the proportionate share of the costs of the
proposed Transfer incurred by the Management Stockholders and any Transferees to
the extent not paid or reimbursed by the proposed Purchaser or by the Company.
(b)    Tag Along Rights.
(i)    If one or more Majority Stockholder or its Permitted Transferee proposes
to sell, prior to the Agreement Termination Date, 25% or more of its pecuniary
interest in any Shares to a Purchaser (other than a Permitted Transferee), other
than a transfer through an Initial Public Offering or any secondary registered
equity offering, then the Majority Stockholder or his or her Permitted
Transferee (hereinafter referred to as a “Selling Stockholder”) shall give
written notice of such proposed Transfer to the Management Stockholder or
Transferee (the “Selling Stockholder’s Notice”) at least ten (10) days prior to
the consummation of such proposed Transfer, and shall provide notice to all
other stockholders of the Company to whom the Majority Stockholder has granted
similar “tag‑along” rights (such stockholders together with the Management
Stockholder or Transferee, referred to herein as the “Other Stockholders”)
setting forth the proposed material terms and conditions of such Transfer
(including price per Share).
(ii)    The Management Stockholder or Transferee shall have the right to elect,
by delivery of written notice to the Majority Stockholder within ten (10) days
from the date of delivery of the Selling Stockholder’s Notice, to sell to the
proposed Transferee a number of its Shares, not to exceed the product of (A) the
total number of Shares, owned or held by the Management Stockholder or
Transferee and (B) a fraction, the numerator of which is the aggregate number of
Shares in which the Majority Stockholder has a pecuniary interest that the
Majority Stockholder has proposed to be Transferred, and the denominator of
which is the aggregate number of Shares in which the Majority Stockholder has a
pecuniary interest, on the same terms and conditions (including price per share
of Common Stock) as agreed to by the Selling Stockholder. In the event that the
Transferee does not wish to acquire all of the Shares offered by the Management
Stockholder or Transferee, the number of Shares to be purchased by such
Transferee shall be allocated pro rata among the Majority Stockholder and the
Other Stockholders in accordance with the number of Shares that each such
stockholder elected to transfer to the Transferee.
(iii)    In order to be entitled to exercise its rights pursuant to this
Section 4(b), the Management Stockholder or Transferee must agree to make to the
proposed Purchaser representations, warranties, covenants, indemnities and
agreements comparable to those made by the Selling Stockholder in connection
with the proposed transfer and agree to the same conditions to the proposed
transfer as the Selling Stockholder agrees, it being understood that all such
representations, warranties, covenants, indemnities and agreements shall be made
by the Selling Stockholder, the Management Stockholder or Transferee and any
Other Stockholder exercising similar tag-along rights severally and not jointly
(notwithstanding the above, any Management Stockholder or Transferee that is
subject to an effective non-competition obligation in favor of the Company shall
not be required to execute or agree to a non-competition obligation that is
broader than such existing obligation, it being understood that such Management
Stockholder or Transferee may be required to enter into such an obligation in
favor of the proposed Purchaser or its affiliates and that in and of itself
shall not constitute a broader obligation). The Selling Stockholder, the
Management Stockholder or Transferee and any Other Stockholder who exercises
similar tag-along rights each shall be responsible for its proportionate share
of the costs of the proposed Transfer to the extent not paid or reimbursed by
the proposed Purchaser or the Company.
(c)    Permitted Transferees. Any Permitted Transferee to which a Majority
Stockholder’s pecuniary interest in any Shares is Transferred shall agree to
execute this Agreement as a condition to such Transfer.
5.    Registration. The Company shall have no obligation to register the Shares.
6.    Termination. This Agreement shall terminate immediately following the
later to occur of (i) an Initial Public Offering and (ii) the seventh (7th)
anniversary of the Closing (the “Agreement Termination Date”); provided that the
provisions of Sections 2, 3(a)(ii), 3(a)(iii), 3(b), 6 and 8 shall survive the
termination of this Agreement.
7.    Acknowledgements of the Management Stockholder, the Majority Stockholder
and the Company. The Management Stockholder acknowledges that the Majority
Stockholder will own its own Shares and that the Majority Stockholder will have
governance and other rights with respect to the Company that are different from
(and may be greater than) the rights to which the Management Stockholder is
entitled pursuant to this Agreement.
8.    Publicity and Confidentiality. Each of the parties hereto shall keep
confidential this Agreement and the transactions contemplated hereby, and any
nonpublic information received pursuant hereto, and shall not disclose, issue
any press release or otherwise make any public statement relating hereto or
thereto without the prior written consent of the Majority Stockholder unless so
required by applicable law or any governmental authority; provided that no such
written consent shall be required (and each Management Stockholder shall be free
to release such information) for disclosures to each Management Stockholder’s
immediate family members, attorneys, accountants and other professional
advisers, in each case so long as such Persons agree to keep such information
confidential.
9.    Amendment; Assignment. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or their authorized representatives or,
in the case of a waiver, by the party or an authorized representative of the
party waiving compliance. No such written instrument shall be effective unless
it expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Agreement or to waive compliance with one or more of the terms
hereof, as the case may be. Except for the Management Stockholder’s right to
assign his or her rights in accordance with Section 3(a) or the Company’s right
to assign its rights under Section 3(b), no party to this Agreement may assign
any of its rights or obligations under this Agreement without the prior written
consent of the other parties hereto.
10.    Notices. Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person or by electronic mail, on the next business day
if delivered by overnight mail or other reputable overnight courier, or the
third business day if sent by registered mail, return receipt requested, to the
parties as follows:
If to the Majority Stockholder, to each of:

TPG Global, LLC
301 Commerce Street, Suite 3300
Fort Worth, TX 76102
Attention: General Counsel

        PAG Asia I LP
        c/o 32/F, AIA Central
        1 Connaught Road Central
        Hong Kong
        Attention: Elaine Chen
Ontario Teachers’ Pension Plan Board
        3650 Yonge Street
        Toronto, Ontario ON M2M 4h5
        Attention: Raju Ruparelia and Legal Department
With a copy (which shall not constitute notice) to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Caroline F. Hayday


If to the Company, to:
DTZ Jersey Holdings Limited
Second Floor, Stirling Square
5-7 Carlton Gardens
London, SW1Y 5AD, United Kingdom
Attention: General Counsel


With a copy (which shall not constitute notice) to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Caroline F. Hayday


If to the Management Stockholder, to its most recent address shown on records of
the Company or its Affiliate;
or in each case to such other address as any party may have furnished to the
others in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same document.
12.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the provisions governing conflict of laws.
13.    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY OR DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
14.    Binding Effect. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the heirs, personal representatives,
successors and permitted assigns of the parties hereto. Nothing expressed or
referred to in this Agreement is intended or shall be construed to give any
person other than the parties to this Agreement, or their respective heirs,
personal representatives, successors or assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.
15.    No Third Party Liability. This Agreement may only be enforced against the
named parties hereto. All claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be made only against the entities
that are expressly identified as parties hereto; and no past, present or future
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of any party hereto (including any
Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect to any claim or cause of action
(whether in contract or tort) that may arise out of or relate to this Agreement,
or the negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).
16.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof.
17.    Severability. If any term, provision, covenant or restriction of this
Agreement, is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
18.    Section 409A. To the extent applicable, this Agreement will be construed
to comply, and administered in compliance, with Section 409A of the Code.
19.    Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
* * * * * *





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 
DTZ Jersey Holdings Limited




By: ___________________________
Name: Rajeev Ruparelia
Title: Representative






 
TPG ASIA VI SF PTE. LTD




By: ___________________________
Name: Francis Woo
Title: Representative


 
 
 
PAGAC DRONE HOLDING I LP
By: PAGAC Drone Holding GP I Limited, its general partner




By: ___________________________
Name: Timothy Zee
Title: Authorized Signatory




 
 
 
2339532 ONTARIO LTD




By: ___________________________
Name: Rajeev Ruparelia
Title: Representative










Management Stockholder



I hereby represent that I have carefully read and understand, and agree to be
bound by, the terms of the Management Stockholders’ Agreement dated as of the
date set forth above.


Agreed to and Accepted by:


______________________________

Signature
______________________________

Date


Please print your name and address:
______________________________

______________________________

______________________________

______________________________
APPENDIX A




(a)    “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person; provided, that no shareholder of the Company
shall be deemed an Affiliate of any other shareholder solely by reason of any
investment in the Company. For the purpose of this definition, the term
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Cause” shall mean unless otherwise defined in the Management
Stockholder’s effective employment agreement with the Company, in which case
such definition will apply, (i) a repeated, willful, and persistent failure of
the Management Stockholder to reasonably and substantially perform his or her
duties to the Company or any of its Affiliates (other than as a result of
physical or mental illness or injury); (ii) the Management Stockholder willful
misconduct or gross negligence which is injurious to the Company, any of its
Affiliates, the Majority Stockholder or any of its Affiliates (whether
financially, reputationally or otherwise); (iii) a breach by the Management
Stockholder of the Management Stockholder’s fiduciary duty or duty of loyalty to
the Company or its Affiliates; (iv) the Management Stockholder’s removal from
the premises of the Company or any of its Affiliates of any document (in any
medium or form) relating to the Company or any of its Affiliates, the Majority
Stockholder or any of its Affiliates, or the customers of the Company or any of
its Affiliates other than any such removal that is within the scope of the
Management Stockholder’s employment; (v) the indictment of the Management
Stockholder for or plea of nolo contendere or guilty by the Management
Stockholder to any felony or other serious crime involving moral turpitude; (vi)
a breach by the Management Stockholder of the terms of any written agreement
with the Company or any Affiliate or any material written Company policies,
including without limitation any provision of the Plan and any grant agreement
evidencing an award thereunder or any agreement evidencing the award of RSUs; or
(vii) Competing. No Cause shall exist unless the Company has provided the
Management Stockholder with written notice describing the particular
circumstances giving rise to Cause and has provided the Management Stockholder
with the opportunity to cure, to the extent reasonably susceptible to cure, such
circumstances within thirty (30) days after receiving such notice. If the
Management Stockholder so effects a cure to the satisfaction of the Company, the
notice of Cause shall be deemed rescinded and of no force or effect. If,
subsequent to the termination of a Management Stockholder’s Employment, it is
discovered that the Management Stockholder engaged in conduct which the
Committee determines in good faith could have resulted in the Management
Stockholder’s Employment being terminated for Cause, as such term is defined
above, or if the Management Stockholder Competes, the Management Stockholder’s
Employment shall, at the election of the Committee, in its sole discretion, be
deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.
(d)    “Closing” shall mean December 31, 2014.
(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    “Committee” shall mean the Compensation Committee of the Board or any
other committee appointed by the Board, and if no such committee exists or has
been appointed, the Board.
(g)    “Competes” shall mean (i) during Employment and for the twelve (12) month
period following the termination of Employment, (A) becoming an employee,
director, or independent contractor of, or a consultant to, or performing any
services for or on behalf of, any Competitor, or (B) soliciting (including any
communication of any kind, regardless of by whom it is initiated) or hiring or
attempting to solicit or hire (x) any customer or supplier of the Company or any
of its Affiliates or to terminate or alter in a manner adverse to the Company or
its Affiliates such customer’s or supplier’s relationship with the Company or
its Affiliates, or (y) any Employee or individual who was an Employee within the
six-month period immediately prior thereto to terminate or otherwise alter his
or her Employment with the Company, provided that the Management Stockholder’s
employer’s or business organization’s conducting general advertising for
employees shall not in and of itself be a violation of this clause (B), or (ii)
at any time during or following Employment, disclosing or using any Confidential
Information, except as required by legal process (provided that if the
Management Stockholder receives legal process with regard to disclosure of such
Confidential Information, he/she shall promptly notify the Company and
reasonably cooperate with the Company in seeking a protective order with respect
to such Confidential Information).
(h)    “Commercial Real Estate Services” means shall mean those services of the
type provided by the Company or any of its Affiliates, including but not limited
to the leasing, sales, development, property management, facilities management,
consulting, mortgage origination and servicing, valuation and appraisal
services, real estate related structured finance and debt and investment
management delivered to occupiers, owners, lenders and investors in office,
retail, industrial, multi-family and other commercial real estate assets.
(i)    “Commission” shall mean the U.S. Securities and Exchange Commission.
(j)    “Common Stock” shall mean the limited liability shares of the Company.
(k)    “Competitor” shall mean any Person who derives or reasonably expects
(based upon a preponderance of facts and circumstances) to derive more than 20%
of its revenue from one or more Commercial Real Estate Services.
(l)     “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates or any
customer or supplier of the Company or any of its Affiliates that is not
generally known by the public or to Persons not employed by the Company or its
Affiliates, including, without limiting the foregoing, information that would
not be known to the public but for the actions of or disclosure by, directly or
indirectly, the Management Stockholder. Confidential Information shall not mean
information (i) which has been voluntarily disclosed to the public by the
Company or any of its Affiliates, except where such public disclosure has been
made by the Management Stockholder without authorization from the Company, (ii)
which has been independently developed and disclosed by others, (iii) in the
Management Stockholder’s possession or known to the Management Stockholder prior
to his or her Employment and not as a result of disclosure by the Company or its
Affiliates to the Management Stockholder, or (iv) which has otherwise entered
the public domain through lawful means.
(m)    “Employment” shall mean employment or other service relationship with the
Company or any of its subsidiaries and shall include the provision of services
as a director, service provider or consultant for the Company or any of its
subsidiaries. “Employee” shall have the correlative meaning.
(n)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(o)    “Fair Market Value” shall mean, as of any date (i) prior to the date on
which the Common Stock is first publicly traded on a recognized exchange, the
value per share of Common Stock as determined by the Board acting in good faith
and taking into account any recent independent third party appraisal as and to
the extent the Board deems appropriate; or (ii) on which the Common Stock is
first publicly traded on a recognized exchange, (A) closing price on such day of
the Common Stock as reported on the principal securities exchange on which the
Common Stock is then listed or admitted to trading or (B) if not so reported,
the average of the closing bid and ask prices on such day as reported on the
Financial Industry Regulatory Authority (“FINRA”) Market Data Center. The Fair
Market Value of the Common Stock as of any such date on which the applicable
exchange or inter-dealer quotation system through which trading in the Common
Stock regularly occurs is closed shall be the Fair Market Value determined
pursuant to the preceding sentence as of the immediately preceding date on which
the Common Stock is traded, a bid and ask price is reported on the FINRA Market
Data Center. In the event that the price of a share of Common Stock shall not be
so reported, the Fair Market Value shall be determined by the Board acting in
good faith and taking into account any recent independent third party appraisal
as and to the extent the Board deems appropriate. In any case, the Fair Market
Value shall be determined in accordance with the requirements of Section 409A of
the Code, to the extent applicable.
(p)    “Good Reason” shall mean, unless otherwise defined in the Management
Stockholder’s effective employment agreement with the Company, in which case
such definition will apply, without the Management Stockholder’s consent: (i)
any material diminution in the Management Stockholder’s authority or
responsibilities, other than a change in such Management Stockholder’s duties
and responsibilities that results from becoming part of a larger organization
following a change in control, (ii) any material reduction in the Management
Stockholder’s base salary, other than across the board reductions to the base
salary of similarly situated employees of the Company or its subsidiaries, or
(iii) a requirement by the Company that the Management Stockholder relocate more
than fifty (50) miles from their primary place of Employment; provided, that
Good Reason shall not occur unless the Management Stockholder shall have (i)
given a detailed written notice to the Company of any circumstances believed by
the Management Stockholder to constitute Good Reason within sixty (60) days of
the occurrence of such circumstances, and (ii) the Company shall have failed to
cure such circumstances within thirty (30) days following receipt of such
notice. If the Company so effects a cure, the notice of Good Reason shall be
deemed rescinded and of no force or effect.
(q)    “Initial Public Offering” shall be deemed to occur on the effective date
of the first registration statement (other than (i) a registration relating
solely to an employee benefit plan or employee stock plan, a dividend
reinvestment plan, or a merger or consolidation, (ii) a registration incidental
to an issuance of securities under Rule 144A under the Securities Act, (iii) a
registration on Form S-4 or any successor form or (iv) a registration on Form
S-8 or any successor form) filed to register at least twenty percent (20%) of
the total then-outstanding Common Stock under the Securities Act.
(r)    “Majority Stockholder” shall mean, collectively or individually as the
context requires, TPG Asia VI SF Pte. Ltd, PAGAC Drone Holding I LP, and 2339532
Ontario Ltd and/or their respective Affiliates, for so long as such Person is
(i) prior to an Initial Public Offering, subject to the rights and obligations
of the First Amended and Restated Agreement of Limited Partnership of DTZ
Investment Holdings L.P., as such may be amended from time to time in accordance
with its terms, and/or the rights and obligations of the First Amended and
Restated Limited Liability Partnership Agreement of DTZ Investment Holdings
GenPar LLP, as such may be amended from time to time in accordance with its
terms (the “GenPar LPA”); or (ii) from and after an Initial Public Offering,
subject to any orderly market sell-down provision, or any other trading
restriction, contained in the Coordination Agreement (as defined in the GenPar
LPA) and provided such Person has agreed to be bound by, and adhere to, the
governance arrangements of the Partnership or, if applicable, the IPO Company
(each as defined in the GenPar LPA) contemplated by the Coordination Agreement.
(s)    “Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.
(t)    “Securities Act” shall mean the Securities Act of 1933, as amended.
(u)    “Transfer” shall mean any transfer, sale, assignment, hedge, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest. “Transferee” and “Transferor” shall have correlative meanings.




1

